Citation Nr: 1645808	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to May 2006.

This claim initially came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2013, the Veteran testified at a Travel Board hearing at the RO.  A copy of the transcript of that hearing is of record.  In April 2016, the Veteran was notified that the Veterans Law Judge who conducted the March 2013 hearing was unavailable to participate in a final decision in his appeal. The Veteran was informed that he could request another hearing before a different Veterans Law Judge.  In May 2016, the Veteran responded that he did not wish to appear at another Board hearing.

In January 2015, the Board remanded the claim for further development.  It is now again before the board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the issue on appeal in order to obtain a medical opinion regarding the relationship of the Veteran's current sleep apnea to service, to include as secondary to his service-connected PTSD.  The Board had found that the prior September 2010 VA examination was inadequate to address this question in part, because the examiner did not directly address whether the Veteran's claimed sleep apnea was incurred during service or aggravated by his service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


A Veteran, as a layperson, is competent to report on the onset and continuity of current symptomatology. Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Veteran deployed twice to Iraq. In the post-deployment medical self-assessment form dated August 2003 from his first deployment, the Veteran indicated he still felt tired after sleeping during his deployment.  

In this case, the Veteran testified in March 2013 that he was told by his fellow soldiers that he was snoring loudly during his unit's deployment in Iraq. He further stated that his wife complained of his loud snoring upon his return from deployment.  

An April 2015 medical opinion was obtained from a different examiner who performed the September 2010 VA examination.  The examiner found the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness and as part of the rationale stated "no excess snoring or debilitating fatigue is appreciated in the [service medical record]."  The examiner did not address the Veteran's testimony and in-service statements regarding the onset of sleep related issues. The Board finds the rationale is inadequate as the examiner relied solely on a lack of evidence in the service treatment records and did not comment on the Veteran's report of an in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

The Board is obligated by law to ensure compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998). In this case, the VA examiner did not follow the explicit instructions of the January 2015 Board remand. The Board therefore finds that this claim must again be remanded in order to obtain a new VA opinion that will adequately address the Veteran's contentions.

Finally, a copy of the Board remand was sent to the Veteran's address, however the mail was returned as undeliverable.  A review of the file has determined that the Veteran's address was incorrectly printed with the street number omitted in the notification letter accompanying the decision.

Accordingly, the case is REMANDED for the following action:

1.  Ensure a copy of the January 2015 Board remand is mailed to the Veteran's current address.

2.  Return the claims file, including a copy of this remand, to the VA examiner who conducted the April 2015 opinion for an addendum.  If the April 2015 VA examiner is unavailable, the claims file should be forwarded to another qualified examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

After reviewing the record, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that any current sleep apnea had its onset in or is otherwise related to service.

In providing a rationale, the examiner must specifically address the Veteran's statements: 1) tiredness after sleeping noted on post-deployment health assessment 2) being told he snored excessively during deployment, and 3) experiencing difficulty sleeping after separation from service.  A lack of service treatment records showing in-service sleep issues may not be used as the sole basis for a negative opinion.

A complete rationale for the opinion provided must be set forth.

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

